Burr, J. (dissenting):
I am inclined to the view that an order denying a motion for a preference when the relief is sought upon facts which do not appear in the pleadings is appealable (Code Civ. Proc. § 793), and certainly we have entertained such appeals in the past. But upon the merits no reason is shown for granting a preference which would not apply to every case when the parties were somewhat embarrassed by the delay necessary to *128reach the case in its regular order on the calendar. In addition, I think the plaintiff waived any claim for preference by failing to obtain an order therefor, which was served with his notice of trial. This is not a case where the claim to preference is based upon facts which have arisen since the notice of trial was served. I, therefore, vote to affirm the order appealed from, with ten dollars costs and disbursements.
Appeal dismissed, with ten dollars costs and disbursements.